Citation Nr: 0114153	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling.

2.  Whether a timely substantive appeal was filed for the 
issue of entitlement to an effective date prior to April 10, 
1997, for the grant of service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1982 to October 
1985.

The increased rating matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois.

In January 1998 service connection for a left foot disability 
was granted and rated as 20 percent disabling, effective from 
April 10, 1997.  The veteran filed a timely notice of 
disagreement with the assigned effective date, and the RO, on 
July 16, 1999, issued a statement of the case.  By a 
statement received on September 28, 1999, and clarified by an 
October 1999 Report of Contact, the veteran disagreed with 
the assigned effective date.  Thus, the issue of whether a 
timely substantive appeal was filed for the issue of 
entitlement to an effective date prior to April 10, 1997, for 
the grant of service connection for a left foot disability, 
has been raised.  It is addressed further in the remand, 
after the Order portion of this decision.

In regard to the above, the Board finds that adjudication of 
the increased rating appeal is not inextricably intertwined 
with the issue of entitlement to an earlier effective date 
for the grant of service connection.  The rating period for 
adjudication on this appeal begins on March 15, 1998, one 
year prior to receipt of the reopened increased rating claim, 
and one year after the current effective date of April 10, 
1997.  Even if an effective date earlier than April 10, 1997 
is awarded pursuant to timely appeal of the January 1998 
rating decision, any rating assigned would be governed by 
Fenderson v. West, 12 Vet.App. 119 (1999).  The RO has 
already adjudicated the rating for the period from April 10, 
1997, and the provisions of 38 C.F.R. § 3.105(e) are not for 
application in the establishment of initial staged ratings 
even if a rating higher than that finally adjudicated on this 
appeal is ever awarded prior to April 10, 1997.  Hence the 
veteran is not prejudiced by the Board's adjudication of the 
increased rating appeal at this time.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his increased 
rating claim.

2.  The veteran's left foot disability is manifested by 
subjective complaints of pain on use and objective findings 
of mild plantar fasciitis without objective evidence of 
functional impairment comparable to more than moderately 
severe foot injury.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected left foot disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5284 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for his service-
connected left foot disability.  The VA has a duty to assist 
the veteran in the development of information and evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

The veteran has been provided with notice and a statement of 
the case informing him of the medical evidence necessary for 
an increased rating for his service-connected disability.  
(See also May 1999 VA letter to veteran.)  In January 2000, 
the veteran testified that he has not received treatment for 
the disability at issue, and does not take medication.  
Additionally, in June 1999, a VA medical examination was 
conducted.  It is acknowledged that during his hearing, the 
veteran stated that he received an employment-related 
examination when he began working with his present employer.  
This report is not of record.  However, during the hearing, 
the veteran also testified that he has worked at that company 
for five years.  Given that a contemporaneous VA examination 
report is of record and the absence of any indication that 
the veteran's employment examination report would illicit any 
recent clinical findings associated with the veteran's left 
foot disability, the Board finds that additional development 
in this regard is not warranted.

In light of the above, the Board finds that no additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), and it would 
not be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  Elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  

The Rating Schedule provides that a 10 percent evaluation is 
warranted for unspecified moderately disabling foot injuries, 
a 20 percent evaluation is warranted if the foot injuries are 
moderately severe, and a 30 percent evaluation is warranted 
if the foot injuries are severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, 
the disability is rated at 40 percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability, except as outlined below.

In January 1998, the RO granted service connection for a left 
foot disability characterized as plantar fasciitis, hammer 
toe deformity of the second and third toes and a bunion of 
the left foot, status post plantar aponeurectomy, and 
assigned a 20 percent rating, effective from April 10, 1997.  
The RO received the veteran's informal reopened claim for an 
increased rating in March 1999.  

A VA examination was conducted in June 1999.  During the 
examination, the veteran stated that his foot disability had 
worsened.  For ambulating, he reported he used cushions in 
his shoes and a cane, at times.  He also reported that he 
soaked his feet four times a week and used a massage device.  
On physical examination the examiner reported that the 
veteran stood erect and walked with a slight limp favoring 
the left leg.  There was no deformity, atrophy, swelling or 
discoloration of the lower extremity, and normal bony 
anatomic landmarks were well visualized and symmetrical.  On 
dorsiflexion of the toes, the extensor tendons of the foot 
were well visualized.  There was no swelling about the feet.  
The examiner reported that the veteran stated that he was 
unable to walk on his toes and made no attempt to walk on his 
left toes.  He was observed to walk on his heels without 
difficulty.  There was a corn over the metatarsal phalangeal 
joint of the left great toe and there was a callus over the 
metatarsal head of the left fifth toe.  A scar measuring 21/4-
inches long, and extending to the mid-longitudinal arch on 
the sole of the left foot, was detected.  When examining the 
scar, the veteran withdrew from light touch.  The scar was 
flat and pliable.  There was dorsiflexion of the left ankle 
to zero degrees and plantar flexion to 40 degrees.  The 
transverse and longitudinal arches were pliable.  Pain on 
movement of the ankle was not present.  There was no evidence 
of instability about the feet or ankles, contractions of the 
toes were not observed, the veteran's nails were well 
trimmed, there was no claw foot deformity, and there was no 
contraction of the plantar fascia.  The examiner stated 
"[t]here was no evidence of severe foot injury or nonunion 
of a fracture."  X-rays of the feet showed no evidence of 
fracture, dislocation, or other bony abnormality, and no soft 
tissue calcification.  The diagnosis was mild plantar 
fasciitis of the left foot, currently without objective 
evidence of disability.  It was noted there was a residual 
scar and limitation of dorsiflexion of the left ankle.

At the hearing held in January 2000, the veteran testified 
that, although he would possibly undergo surgery in the 
future, he did not currently receive treatment or medication 
for his left foot disability.  He stated that he wore special 
shoes, but could not wear them to work.  He reported that 
pain of the foot affected daily activities with his children, 
walking, standing, and sleeping.  The veteran testified that 
he remained employed as a shift technician, and in this 
capacity, he could rest his foot periodically.  He added that 
he began working as a temporary employee but he had obtained 
a full-time position and had been promoted.  The veteran also 
testified that he had sick leave.  

In this case, the preponderance of the evidence is against 
the veteran's claim for an increased rating.  While the Board 
acknowledges the veteran's subjective complaints of pain on 
use, clinical findings do not support a finding that the 
veteran's left foot pain or functional impairment more nearly 
approximates functional impairment comparable to a severe 
injury of the foot.  Recent physical examination revealed no 
evidence of deformity, swelling, instability, atrophy, or 
discoloration of the foot.  Moreover, the examiner 
specifically found that there was no evidence of severe foot 
injury, and the plantar fasciitis of the left foot was 
characterized as only mild.  

The Board also notes that other applicable provisions of 
38 C.F.R. Part 4 have been considered.  Nonetheless, the 
clinical evidence does not demonstrate that an increased 
rating is warranted in this regard either.  Although the 
veteran's disability is manifested by hammertoe deformity of 
the second and third toes, it is noted that Diagnostic Code 
5282 only provides for a maximum 10 percent rating for 
hammertoe of all toes, without claw foot.  Thus, an increased 
rating in this respect is not warranted, and the assignment 
of a separate rating is prohibited pursuant to 38 
C.F.R. § 4.14 (2000) as there has been no clinical 
demonstration of additional separate and distinct functional 
disability resulting therefrom, other than as contemplated in 
the current disability rating.  Additionally, recent 
examination revealed that the veteran's nails were well 
trimmed, and that there was no claw foot deformity, 
contraction of the plantar fascia, or nonunion of a fracture.  
Accordingly, Diagnostic Codes 5276 (acquired flatfoot), 5278 
(claw foot, pes cavus), and 5283 (malunion or nonunion of 
tarsal or metatarsal bones) are not applicable.  Finally, 
although the veteran has a postoperative scar measuring 21/4-
inches on the mid-longitudinal arch of the sole, and he 
withdrew from light touch on examination, the examiner 
reported that the transverse and longitudinal arches were 
pliable and pain on ankle movement was not present.  There 
has been no complaint or clinical finding that the scar 
itself is distinctly additionally symptomatic or productive 
of functional impairment.  Thus, a rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, or 7805 is not 
warranted.  38 C.F.R. § 4.31.  

It is also noted that the Board is required to address the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) only in cases where the issue is 
expressly raised by the claimant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  VAOPGCPREC 6-96 
(August 16, 1996).  Although the veteran maintains that his 
left foot disability interferes with employment, in this 
case, the disability has not required hospitalization or 
shown marked interference with his employment beyond that 
anticipated by the schedular evaluations assigned.  The 
veteran remains employed and has received promotions in spite 
of his foot disability.  Thus, consideration of a higher 
rating in this regard is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's left foot disability is denied. 


REMAND

In January 1998 service connection for a left foot disability 
was granted and rated as 20 percent disabling, effective from 
April 10, 1997.  The veteran filed a timely notice of 
disagreement for the assigned effective date, and the RO, in 
July 1999, issued a statement of the case.  In a statement 
received in September 1999, and clarified in October 1999, 
the veteran again disagreed with the assigned effective date.  

Under 38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (2000), after an appellant receives the SOC, he 
must file a substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
period from the date the notification of the decision was 
mailed, whichever period ends later.  By regulation, this 
substantive appeal must consist of either a VA Form 9, or 
correspondence containing the necessary information, that is, 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (2000).  The time period may be extended for a 
reasonable period on request for a good cause shown.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

This information is provided to the veteran pursuant to 
VAOPGCPREC 9-99 (August 18, 1999), which held that the Board 
has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal, 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should first be 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  Therefore, the veteran or his representative 
should submit any additional written argument or evidence 
relevant to jurisdiction, or request a hearing to present 
oral argument on the questions of timeliness of the appeal of 
the January 1998 RO decision denying entitlement to an 
effective date prior to April 10, 1997, for the grant of 
service connection for a left foot disability.

In light of the above, the case is REMANDED to the RO for the 
following:

The veteran and his representative should 
be issued a statement of the case 
addressing the issue of whether a timely 
substantive appeal was filed for the 
issue of entitlement to an effective date 
prior to April 10, 1997, for the grant of 
service connection for a left foot 
disability.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  In taking this action, the 
Board implies no conclusion, either legal or factual, as to 
the ultimate outcome warranted.  No action is required of the 
veteran unless he is otherwise notified.

The veteran and his representative has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



